DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-9, & 11-14 of U.S. Patent No. 10,676,267, in view of Chapin et al (US 2010/0212351 A1), hereafter, Chapin. Further to the extent that the pending claims 2-21 omit the lid outer shell structure composed of stainless steel, the base and lid insulating portions at least partially surrounded by a mass of insulating foam, and the base outer shell structure comprising a top and bottom flange engaged within channels, a person of ordinary skill in the art would find it obvious to omit the elements if no longer desired (MPEP 2144.04 II A).
The chart below provides a side by side analysis of claims 2, 15, & 20 of the pending application and claims 1, 16, & 20 (respectively) of U.S. Patent 10,676,267.
U.S. Patent 10,676,267—Issued 06/16/2020
Application 16896065—Filed 06/08/2020
Claim 1:  An insulating container having a base insulating structure and lid insulating structure that when closed, enclose an internal storage compartment, the insulating container comprising:
a base insulating structure comprising:
a base cavity enclosed by a base outer shell structure and a base inner wall structure, the base inner wall structure including a base collar extending around the perimeter of the base insulating structure, wherein the base outer shell structure further comprises a top flange and a bottom flange, wherein the top flange is engaged within a channel in the base inner wall structure, and wherein the bottom flange is engaged within a channel in the end cap; and
a base insulating portion positioned within the base cavity, the base insulating portion at least partially surrounded by a mass of insulating foam;

a lid cavity enclosed by a lid outer shell structure and a lid inner wall structure, the lid inner wall structure including a lid collar extending around the perimeter of the lid insulating structure; and
a lid insulating portion positioned within the cavity, the lid insulating portion at least partially surrounded by a mass of insulating foam; wherein at least one of the base insulating portion and the lid insulating portion comprise at least one vacuum insulated panel.
Claim 2: An insulating container having a base insulating structure and lid insulating structure that when closed, enclose an internal storage compartment, the insulating container comprising:
a base insulating structure comprising:
a base cavity enclosed by a base outer shell structure and a base inner wall structure, the base inner wall structure including a base collar extending around the perimeter of the base insulating structure; and 
a base insulating portion positioned within the base cavity; a drain passing through the base cavity;
a lid insulating structure pivotally engaged with the base insulating structure, the lid insulating structure comprising:
a lid cavity enclosed by a lid outer shell structure and a lid inner wall structure, the lid inner wall structure including a lid collar extending around the perimeter of the lid insulating structure; and

wherein the base insulating portion comprises at least one vacuum insulated panel; and
wherein and the lid insulating portion comprises at least one vacuum insulated panel. 
Claim 16: An insulating container having a base insulating structure and lid insulating structure that when closed, enclose an internal storage compartment, the insulating container comprising:
a base insulating structure comprising:
a base cavity enclosed by a base outer shell structure composed of stainless steel and a base inner wall structure composed of polyethylene, the base inner wall structure including a base collar extending around the perimeter of the base insulating structure;
an end cap composed of polyethylene engaged with a bottom end of the base outer wall; and 
a base insulating portion positioned within the base cavity, the base insulating portion at least partially surrounded by a mass of insulating foam; 
a lid insulating structure pivotally engaged with the base insulating structure, the lid insulating structure comprising;
a lid cavity enclosed by a lid outer shell structure composed of stainless steel and a lid inner wall structure composed of polyethylene, the lid inner wall structure including a lid collar extending around the perimeter of the lid insulating structure; and a lid insulating portion positioned within the cavity, the lid insulating portion 
wherein the base insulating portion and the lid insulating portion each comprise at least one vacuum insulated panel;
wherein the base insulating portion comprises a foldable vacuum insulated panel having at least one foldable portion such that the foldable portion is folded to extend around at least one corner of the base insulating structure;
wherein the foldable portion of the folded vacuum insulated panel is compressed such that a thickness of the foldable portion is less than a thickness of the remaining portions of the foldable vacuum insulated panel; and 
wherein the foldable vacuum insulated panel includes a cut-out portion. 
Claim 15: An insulating container having a base insulating structure and lid insulating structure that when closed, enclose an internal storage compartment, the insulating container comprising:
a base insulating structure comprising:

a base insulating portion positioned within the base cavity;
a lid insulating structure pivotally engaged with the base insulating structure, the lid insulating structure comprising:
a lid cavity enclosed by a lid outer shell structure and a lid inner wall structure composed of polyethylene; and
a lid insulating portion positioned within the cavity;
wherein the base insulating portion and the lid insulating portion each comprise at least one vacuum insulated panel.
Claim 20: An insulating container having a base insulating structure and lid insulating structure that when closed, 
a base insulating structure comprising:
a base cavity enclosed by a base outer shell structure composed of stainless steel and base inner wall structure composed of polyethylene, the base inner wall structure including a base collar extending around the perimeter of the base insulating structure;
an end cap composed of polyethylene engaged with a bottom end of the base outer wall;
a base insulating portion positioned within the base cavity, the base insulating portion at least partially surrounded by a mass of insulating foam; and
at least one base engagement structure extending from the base collar, wherein the base engagement structure includes a base engagement structure channel that is substantially perpendicular to the channel in the base inner wall structure and wherein the top flange is engaged within the base engagement channel
a lid insulating structure pivotally engaged with the base insulating structure, the lid insulating structure comprising:
a lid cavity enclosed by a lid outer shell structure composed of stainless steel and a lid inner wall structure composed of polyethylene, the lid inner wall structure including a lid collar extending around the perimeter of the lid insulating structure; and
a lid insulating portion positioned within the cavity, the lid insulating portion at least partially surrounded by a mass of insulating foam;
wherein the base insulating portion and the lid insulating portion each comprise at least one vacuum insulating panel;
wherein the base outer wall further comprises a top flange and a bottom flange, wherein the top flange is engaged within channel in the base inner wall 
wherein the lid outer all further comprises a flange, and wherein the flange is engaged within a channel in the lid collar.
Claim 20: An insulating container having a base insulating structure and lid insulating structure that when closed, 
a base insulating structure comprising:
a base cavity enclosed by a base outer shell structure and a base inner wall structure composed of polyethylene, the base inner wall structure including a base collar extending around the perimeter of the base insulating structure; and
a base insulating portion positioned within the base cavity;
a lid insulating structure pivotally engaged with the base insulating structure, the lid insulating structure comprising:
a lid cavity enclosed by a lid outer shell structure and a lid inner wall structure composed of polyethylene, the lid inner wall structure including a lid collar extending around the perimeter of the lid insulating structure; and 
a lid insulating portion positioned within the cavity;

wherein the lid outer shell further comprises a flange, and wherein the flange is engaged within a channel in the lid collar. 



	Regarding Claim 2: The issued claims 1-6, 8-9,11-16, & 19-21 of U.S. Patent No. 10,676,267 discloses all of the elements of claim 2 of the pending application because the claims of the instant application are broader in scope, except further comprising a drain passing through the base cavity. Chapin teaches an insulating container with a drain (53) passing through the base cavity (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating container disclosed by the issued claims 1-6, 8-9, & 11-14 of U.S. Patent No. 10,676,267 with the drain as taught by Chapin. The motivation for doing so would be to permit drainage of liquid within the insulating container (Chapin, page 1, paragraph [0022]).

	Terminal Disclaimer
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).


Conclusion
 6.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIA COX whose telephone number is (571)272-1173.  The examiner can normally be reached on Mon-Wed 6AM-6PM, Thurs 6-2, Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/TIA COX/Examiner, Art Unit 3736